Citation Nr: 0402432	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-08 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of educational assistance in the 
amount of $915.67 has been validly created.


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The appellant is the veteran's spouse, who challenges an 
October 2002 action by the Department of Veterans Affairs 
(VA), Regional Office (RO) in Muskogee, Oklahoma.  At that 
time, the RO stopped payments for educational assistance when 
it was learned that the appellant had withdrawn from her 
course of study.  

The appellant's statement, received in November 2002, may 
also be construed as a request for waiver of the overpayment 
of educational assistance.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1. The appellant was awarded educational assistance at the 
full-time rate for the period beginning August 19, 2000, and 
ending December 14, 2002.

2. The appellant withdrew from courses effective August 19, 
2002 during the drop/add period; her educational assistance 
was paid through September 30, 2002.


CONCLUSION OF LAW

An overpayment of education benefits in the amount of $915.67 
was properly created. 38 C.F.R. §§ 3.500(b)(2), 21.4135, 
21.4136 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial matters

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  However, during the drafting of 
the VCAA, Congress observed that it is important to balance 
the duty to assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service 
sought pension, no level of assistance would help 
the veteran prove the claim; and if VA were to 
spend time developing such a claim, some other 
veteran's claim where assistance would be helpful 
would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this 
particular claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 
6 Vet. App. 430 (1994).

Factual background

The appellant's claims file contains two administrative 
actions pertaining to an overpayment of educational 
assistance benefits.  The first action involved the 
appellant's withdrawal from courses at the University of New 
Mexico, Valencia campus, for the summer and fall semesters in 
2000.  Due to such change in her student status, an 
overpayment was created.  The appellant submitted a statement 
in December 2000, which explained her reasons for both 
semester withdrawals.  The RO responded by restoring a 
significant portion of her payments, as the evidence showed 
the changes in her enrollment were due to reasons beyond her 
control.  The appellant has expressed no disagreement with 
that determination and it is not the subject of the instant 
appeal.

The second administrative action relates to the appellant's 
enrollment and subsequent withdrawal from classes during the 
fall semester of 2002.  The appellant had signed up for 14 
credit hours for that semester, as revealed in her enrollment 
certification form submitted in July 2002.  The semester was 
to begin on August 19, 2002, and run through December 14, 
2002.  However, on September 23, 2002, the RO received a VA 
Form 22-1999b, Notice of Change in Student Status.  That 
document certified August 19, 2002 as the veteran's last day 
of attendance.  As a reason for termination, it was indicated 
that the appellant had withdrawn from her courses of study 
during the school's "drop period."  

After receiving notice that the appellant had terminated her 
course of study, the RO informed her by letter (undated) that 
her benefits had been stopped, effective August 19, 2002.  An 
audit worksheet included in the claims file reveals that the 
overpayment totaled $915.67.  

In November 2002, the appellant submitted a notice of 
disagreement with respect to the RO's action.  In that 
correspondence, the appellant explained that, beginning in 
August 2002, her 7-month-old daughter had become sick.  It 
was indicated that her child had been diagnosed with a high 
white blood cell count, as well as a urine infection, and 
that these disorders required that the daughter repeatedly be 
taken in to a hospital for testing.  The appellant stated 
that as tests kept showing positive findings, more hospital 
visits were necessary.  Given such circumstances, the 
appellant decided to drop out of her classes for that 
semester.  Included with the notice of disagreement was a 
private hospital record, dated in October 2002, which 
confirmed that the appellant's daughter had been seen on 
three occasions, on August 6th, 13th and 30th, 2002.  

A statement of the case issued in January 2003 confirmed the 
RO's initial decision that the overpayment of $938.00 was 
properly established and that the amount was correct.  

Discussion

It is provided under 38 C.F.R. § 21.4136(a) that VA will not 
pay benefits to an individual for a course from which that 
individual withdraws unless there are mitigating 
circumstances of which VA is advised in writing, and there is 
evidence supporting such mitigating circumstances.  

Representative mitigating circumstances include an illness of 
the individual; an illness or death in the individual's 
family; an unavoidable geographic transfer resulting from the 
individual's employment; an unavoidable change in the 
individual's conditions of employment, immediate family or 
financial obligations beyond the control of the individual 
that require him or her to suspend pursuit of the program of 
education to obtain employment; discontinuance of the course 
by the school; unanticipated active duty for training; (and) 
unanticipated difficulties in caring for the individual's 
child or children.  38 C.F.R. § 21.4136(b).  

Moreover, if the individual withdraws from a course during a 
drop-add period, VA will consider the circumstances that 
caused the withdrawal to be mitigating.  38 C.F.R. 
§ 21.4136(e).

Here, it is undisputed that the appellant signed up for 14 
credit hours for the fall semester of 2002, which began on 
August 19, 2002 and ran until December 14, 2002.  It is 
further undisputed that she received payment in the amount of 
$938.00 from VA.  That amount represented educational funding 
at a rate of $670.00 per month, which the veteran received 
for the period from August 19, 2002, to September 30, 2002.  
Finally, it is undisputed that the veteran's last date of 
attendance was on August 19, 2002, which fell within the 
drop-add period at her college.  Based on pro rata 
calculation, the appellant was deemed to be due $22.33 for 
the one day of attendance on August 19, 2002.  The remaining 
$915.67 paid to the appellant for the certified enrollment 
dates of August 20, 2002 through September 30, 2002, which 
the veteran did not attend, was deemed not due, and as such, 
constituted an overpayment of benefits.  

It is provided in 38 C.F.R. § 21.4135(e)(2) that, if an 
individual withdraws from any course (other than for 
correspondence training, job training, flight training, 
cooperative training, or farm cooperative training) with 
mitigating circumstances, then VA will terminate educational 
assistance on the date of last attendance.  

Based on the above facts, it is clear that, even though the 
appellant withdrew from her courses for the fall semester of 
2002, she is nonetheless entitled to payment of educational 
assistance for the one day of attendance, August 19, 2002, 
certified as her last date of attendance.  This is so because 
she withdrew from her courses during the designated drop-add 
period, obviating the need for her to otherwise establish 
mitigating circumstances to secure her entitlement to payment 
through the last date of attendance.  See 38 C.F.R. 
§ 21.4136(e).  As the appellant's certified last date of 
attendance was her only date of attendance, she is entitled 
to payment, based on pro rata calculation, for that one day.

Here, as previously discussed, the circumstances of the 
veteran's withdrawal are considered to be mitigating under 
38 C.F.R. § § 21.4136(e).  Thus, the appropriate date for the 
termination of benefits in this case is August 19, 2002, the 
date that the appellant last attended her courses.  

Therefore, the RO correctly identified the date through which 
the appellant was eligible for educational assistance.  That 
period constituted one day between August 19, 2002, and 
September 30, 2002, a 42-day period.  It was determined that 
her prorated entitlement for that one day totaled 1/42 of 
$938.00, or $22.33.  That figure was thus subtracted from her 
educational benefit payment of $938.00, resulting in an 
overpayment of $915.67.  

Moreover, while the appellant claims that she dropped her 
courses due to the ill health of her daughter, that is in 
essence a mitigation argument.  As already explained, 
mitigating circumstances have already been established under 
38 C.F.R. § 21.4136(e), since the courses were dropped within 
the drop-add period.  However, the existence of mitigating 
circumstances serves to set the termination date of benefits 
as the date of last attendance.  

Thus, by operation of law, the Board finds that the 
overpayment of educational assistance in the amount of 
$915.67 has been validly created.  The appeal is denied.


ORDER

The overpayment of educational assistance in the calculated 
amount of $915.67 was properly created, and the appeal is 
denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



